DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks, filed 31 March 2021, in the matter of Application N° 16/334,115.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner acknowledges that several amendments have been filed since the previously mailed Office Correspondence.  Those presently under consideration are those filed 31 March 2021.
Claims 1-15 have been canceled.  Claims 16-28 are newly added and supported by the originally filed disclosure.  None of the claims has been further amended. 
No new matter has been added.
Thus, claims 16-28 now represent all claims currently under consideration.

Information Disclosure Statement
One new Information Disclosure Statement (IDS) filed 23 February 2021 is acknowledged and has been considered.

Withdrawn Rejections
Rejection under 35 USC 103
Applicants’ arguments with respect to the previously raised obviousness rejection have been considered but are moot due to the claim amendments and the new rejection applied as a result of said claim amendments.
New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-18 and 21-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 16-18 and 21-26 recite “granules, pellets, beads or spheroids” as the multiparticulate form clozapine will be in within the claimed composition.  The Examiner suggests rewording the claim language to eliminate the redundancy of the structure terms.
Claim 27 is also rejected because the claim is not punctuated.  The claim is rendered indefinite because it is unclear whether the claim is complete.









Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ruddy et al. (US Pre-Grant Publication Nº 2015/0283092 A1).
The invention is directed to an extended release composition comprising clozapine in the form of granules, beads, pellets, etc. comprising:
granules, beads, pellets, etc. comprising clozapine;
a seal coating (comprising a hydrophilic polymer such as HPMC);
an acidic coating (comprising tartaric acid); and
an extended release coating (comprising ethylcellulose and polyethylene glycol).
The clozapine pellets are coated first with the seal coating, then the acidic coating, and then the extended release (ER) coating.
Ruddy discloses the claimed composition.  Claim 2 discloses a multiparticulate composition comprising a plurality of beads, each bead comprising:
a core;
a layer of medicament particles having a particle size of two microns or less
a surface stabilizer adsorbed onto the surface (aka coated) of the medicament particles;
a semipermeable coating; and
a solubilizing agent in the form of a pH-modulating agent layer disposed between the medicament layer and the semipermeable coating.

The core itself is defined as being an inert substrate (e.g., a sugar sphere core) upon which the layer of medicament particles are coated.  See e.g., ¶[0050] and claim 2.  One such preferred medicament employed in the layer is clozapine.  See e.g., ¶[0017] and Example 4.
The surface stabilizer is taught as being adsorbed onto the medicament layer.  This physically forms a layer of this compound(s) on top of the clozapine drug layer.  This component is taught as comprising such polymers as hydroxypropyl methylcellulose (see e.g., claims 2, 18, and Example 4).
Next, the solubilizing agent is taught as being in the form of a layer formed of at least one pH-modulating agent.  These agents are taught as comprising such acids as adipic acid, citric acid, fumaric acid, and tartaric acid (see e.g., claims 2, 11, 18, and Example 4).
Lastly, the semipermeable coating layer is taught as being a controlled-porosity microporous coating comprising a polymer that is insoluble in the environment of use and a pore-forming additive that is soluble in the environment of use (see e.g., claim 14).
The water-insoluble polymer is preferably defined as being embodied by ethylcellulose (aka Surelease®).  See also ¶[0013] and Example 4.  Paragraph [0013] also defines the pore-forming additive as being selected from such compounds as polyhydric alcohols.  Paragraph [0106] further defines the pore-forming additives as polyols, exemplified by polyhydric alcohols, poly(alkylene glycols), polyglycols, etc.
This is considered to teach that the outermost layer (aka the extended release coating) is composed of both ethyl cellulose and polyethylene glycol.
The foregoing teaches the limitations recited in claims 16-19, 21-23, and 25-27.
Regarding the limitations recited in each of claims 21, 23, and 26, the Examiner respectfully submits that the filling of the extended release composition respectively recited in each of claims 16, 22, and 17, is nothing more than a recitation of intended use.  That is, the composition particle composition being filled into a capsule is not considered to contribute to the overall patentability of the claimed invention.  The limitations of each of these claims is met by the showings in the reference that teach claims 16, 22, and 17.
Applicants’ intended use recitation is also taught by the reference.  See ¶[0014].
The limitations recited in claim 24 are directed to a method of preparing the coated particle composition.  Therein clozapine is sifted with any excipient and granules prepared.  Next each of the claimed seal, acidic, and ER coatings are applied to the active particle core.  Paragraphs [0084]-[0086] are considered to teach the milling (aka grinding and sizing) of the active particles that form the core of the disclosed particle composition.  The foregoing teachings (i.e., claims 2, 11, 12, 14, 18, etc.) are not only considered to teach the composition of each layer, but more critically, their sequential addition to the active core of claim 2.
Lastly, the limitations recited in claims 20 and 28 recite that the ratio of acidic substance to clozapine is from 0.5:1 (1:2) to 1:1 weight by weight.
The Examiner concedes that this ratio is not expressly taught.  However, Example 4 is noted as placing together both the instantly claimed clozapine and tartaric acid.  See ¶[0127].  Exemplary amounts of clozapine are taught in the table in ¶[0128].  Paragraph [0063] teaches that the pH-modulating agent will be present in the composition in an amount sufficient to enhance the solubility of the medicament in the environmental fluid which penetrates the composition.  The amount of pH-modulating agent present will range from about 1% to about 90% by weight of the composition.
The Examiner respectfully submits that a person of ordinary skill in the art at the time the instant invention was filed would have found motivation to modify the weight ratio of the amount of acid to the amount of clozapine in the practiced particles.  Paragraphs [0065]-[0068], for instance, explain that the use of the pH-modulating agent is to enhance the ability of the given active ingredient’s solubility within the administered system.  Paragraph [0071], for instance, teaches that clozapine is a weakly basic compound and has low native solubility in an environment having neutral pH.  However, it has a far higher native solubility in an acidic pH environment.  Thus, in view of such teachings, the Examiner submits that a person of ordinary skill in the art would be motivated to modify the amount of pH-modulating agent (aka acid) present in the acidic layer of the practiced particles to match that of clozapine so as to enhance its solubility in the intended environment on its release.
Based on the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

All claims have been rejected; no claims are allowed.

Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615